DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/12/2022 has been entered.  New claims 26-29 have been added.  Claims 2, 3, 8, 9, and 17 have been cancelled.
The 102(a)(1) rejection previously set forth over Raman is withdrawn in view of the amendment.  New or modified grounds of rejection are presented below in view of the amendment.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive or are addressed with the new or modified ground of rejection presented below.
Regarding the requirement for the presence of an upstream filter BU, a filter A, and a downstream filter BD, such arrangement is obvious over the combination of Raman and Ogiwara and Ly, as discussed previously with respect to claims 5-6 and 13.  Raman already teaches embodiments with at least two filters, either of which may represent a filter A and a filter B (either BU or BD) at least in embodiments in which those filters may include ion exchange functionality.  Raman also at least suggests a pore size sufficient to retain approximately 500-2000 nm particles in the ion exchange membranes, such that at least one of the membranes may represent a filter BU with a pore size of greater than 1 nm.  Ly suggests combinations of upstream coarse filters (implied with pore sizes of greater than 1-25 nm) and downstream ion exchange membranes (with pore sizes 1-25 nm), and Ogiwara teaches ion exchange membranes in combination with downstream membranes with pore sizes of e.g. 20 nm or less.  As such, provision of systems with at least one upstream filter (neutral, as in Ly, or with an ion exchange group as in Raman) and at least one downstream filter (neutral, as in Ogiwara, or with ion exchange group as in Raman) would have been obvious over the combination.  Further provision of a tank in such a system would have been obvious in view of Ogiwara, as previously set forth.  See the modified rejections below for further discussion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 recites the limitation "the flow path" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a flow path” is introduced In a subsequent limitation in line 8.  Similarly, the limitation “the return flow path” in line 16 lacks antecedent basis in the claim.  In contrast to claim 28, claim 29 does not introduce “a return flow path.”
Examiner notes that, if corrected, claim 29 would appear to recite a substantial duplicate of claim 28 requiring the same limitations i.e. the same filter BU, the same filter A, the same tank, and the same flow path limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 Claim 1 has been amended to require the presence of a filter BD which is downstream of filter A.  Claim 5 requires that filter A is the downmost stream side of the flow path i.e. there are no further downstream elements.  As such, claim 5 is inconsistent with the requirements of claim 1 as currently amended.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-16, 19, 20, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (US PGPub 2009/0039019 A1) or, (in the alternative, over Raman in view of Hoving et al (US PGPub 2010/0230351 A1) and/or Lin (US PGPub 2015/0329386 A1)) in view of Ogiwara et al (JP 2016-073922 A) and Ly et al (US PGPub 2015/0144557 A1).
With respect to claim 1, Raman teaches systems with ion exchange resins in membranes [Abs] including systems including at least two different filters in fluid communication with a suitable structure [Fig. 7, 0027].  The membranes may be formed from materials include UPE i.e. ultra-high molecular weight polyethylene [0042] and can contain ion exchange resin in high proportion [0041].  This would implicitly or at minimum obviously include at least some degree of resin deposited to cover at least some of the surface of the UPE.
Alternatively, if this is not considered sufficient recitation of a resin layer disposed to cover at least a portion of the surface, producing ion exchange membranes by forming a layer of ion exchange coating on the surface of a support (including a UPE support) is known in the art.  See e.g. Hoving, which teaches hydrophilic membranes formed from coating substrates [Abs] and teaches the membrane may be based on UPE (UHMWPE) [0048] and that the coating material may contain functional additives such as ion exchange resins [0046].  See further Lin which teaches formation of ion exchange resins with hydrophobic coating layers [Abs] in which a porous substrate such as UPE [0095] is given ion exchange functionality by polymerizing ion exchange resin onto the surface [0002] and then providing additional coating for protection or the like.
Selection of an appropriate membrane structure among those readily available in the art to provide desirable ion exchange functionality would have been an obvious engineering choice for one of ordinary skill in the art.
Applicant amended to require that the system includes at least one upstream filter BU with a pore size of greater than 1 nm, and at least one downstream filter BD with a pore size of less than 20 nm, as well as a tank in series with the filters.  Raman is silent to such a feature; at most, Raman may be interpreted as including either a filter A (one of the ion exchange membranes) and a further filter B, either BU or BD (the other ion exchange membrane), and at least implies pore sizes of greater than 1 nm, as the membranes may be designed retain particles of e.g. 2 µm, or 0.5 µm, by sieving [0044].
However, Ogiwara teaches a system for metal removal in organic solvent, including with ion exchange membranes [Abs] and teaches that additional filters may be provided downstream of the ion exchange membrane, where the downstream filter (5) may be provided with particle removal diameter of 20 nm or less, formed from polyamide, PE, PP, PS, and the like [pg. 3, first paragraph; Fig. 1; pg. 3, line 18].  See also Ly, which teaches combinations of ion exchange membranes and neutral membranes, and teaches providing membranes with a substantially neutral surface by modifying with amide [0012] in contrast to the ion-exchange membranes, and that these membranes may be provided upstream of ion exchange membranes e.g. with relatively coarser pore sizes (i.e. larger than the 1-25 nm ion exchange membrane in their taught embodiment [0012]) and that provision of this upstream of the ion exchange membrane is useful because it prefilters and allows the ion exchange membrane to treat materials which pass through, leading to improved performance for e.g. chromium removal [0013-0014].
It would have been obvious to one of ordinary skill in the art to modify the system taught by Raman to feature further filters in series with the ion exchange filters, such as those suggested by Ogiwara (a finer, downstream filter with pore size around 20nm or less) and Ly (a coarser upstream filter, such that the ion exchange filters catch materials which pass through the prefilters) in order to gain the benefit of improving the overall particle removal performance of the system taught by Raman.
Regarding the presence of a tank, Ogiwara teaches a tank in series with the filters as part of a recirculation loop, and such structure would have been obvious to incorporate as a standard fluid handling element.
With respect to claim 4, as above the filter BU may be interpreted as one of the two ion exchange membranes, as it is implied to have a pore size of greater than 1 nm.
With respect to claim 5, in view of e.g. Ogiwara, providing a neutral resin with a small pore size as the most downstream filter would have been obvious, e.g. for fine particle removal after ion exchange.
With respect to claim 6, as above at least Ly teaches providing an amide group for neutral membranes.
With respect to claims 7 and 11, the system of Ogiwara includes a return flow path in the form of a recirculating loop flow path [Figs. 1-2].
It would have been obvious to one of ordinary skill in the art to include such a loop as in Ogiwara to allow for multiple-pass filtration or the like.
With respect to claim 10, Raman teaches that either of the filters (e.g. one that may represent BD) can include polyolefins or polyfluorocarbons e.g. PTFE or PVDF [0042].  Similarly, as above, the downstream filters taught by Ogiwara may be made from polyolefins and polyamides.
With respect to claims 12 and 14, see MPEP 2115.  The material worked upon by a device is not accorded patentable weight in a device claim.  The claim limitations appear to require details of the material worked upon (specifically, the Hansen solubility of the liquid to be purified) and so the claim limitations do not distinguish over the device taught by Raman.
With respect to claim 13, Raman teaches as above but is silent to pore size of a downstream filter.  As above, provision of a finer downstream filter would have been obvious at least in view of Ogiwara, which teaches approximately 20 nm filter.  They are silent to a 10 nm filter.
	However, Ly teaches a similar system for removal of metal from organic solvent [Abs] and teaches that a downstream membrane (e.g. an ion exchange membrane) may have a pore size of 1-25 nm.  Selection of appropriate pore sizes for membranes is an obvious engineering choice for one of ordinary skill in the art, and in view of Ly it would be recognized that the range of 1-25 nm represents a useful range for an ion exchange membrane, and/or a downstream membrane, such that provision of at least one downstream membrane (either the downstream ion exchange membrane taught by Raman, or a further membrane as suggested by Ogiwara) with smaller pores would have been obvious to one of ordinary skill in the art.
With respect to claims 15 and 16, as above details related to the material worked upon (i.e. the Hansen solubility parameter of the liquid to be purified) are not accorded patentable weight, and Raman teaches that the membranes may have cation exchange or anion exchange groups (hence the utility of providing e.g. two membranes) [0015].  Further, because the system may include both membranes, and either membrane may represent a suitable “membrane A” within the claim requirements, the claim limitations would appear to be satisfied regardless of the Hansen solubility conditions.
With respect to claim 19, as above the material worked upon is not accorded patentable weight and does not distinguish over the device taught by Raman, but regardless Raman suggests treatment of e.g. photoresist [0002].
With respect to claim 20, see the rejection of claim 1 above.  Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Whether the device taught by Raman is used to treat liquid in a semiconductor manufacturing context is drawn to the intended use and does not distinguish the structure of the device, but regardless Raman suggests applications in the semiconductor manufacturing process [0002].
Applicant amended in a similar manner to claim 1.  See the discussion of claim 1 above.  The amended limitations would have been obvious in view of Ly and Ogiwara.
With respect to claim 23, Raman teaches using the disclosed membranes to purify a liquid [Abs] and generally discusses fields such as metal ion removal in photoresist and the like [0002].
With respect to claims 26 and 27, as above Ly suggests that a ion exchange membrane may usefully employ a filter in the 1-25 nm range, and the upstream filters may be somewhat larger pore sizes.  As such, pore sizes less than 300 nm would have been obvious to one of ordinary skill in the art, as selection of an appropriate pore size for a filter is an obvious engineering choice for one of ordinary skill in the art (and, in view of Ly, removal of fine particles is useful in industries related to those taught by Raman).
With respect to claims 28 and 29, see the rejections above e.g. claim 1.  Raman teaches at least a filter A and filter B (which may be a filter BU), as ion exchange membranes e.g. with different resins, and which may be UPE [0042].  In view of at least Ogiwara, provision of a circulation loop, including a tank, which would include a return flow path connected e.g. downstream of a filter A and returning to the upstream side of the tank, would have been obvious to allow for multiple filtration passes in an organic solvent purification process.  Further, Ly and Ogiwara both teach combinations of ion exchange filters and further filters (upstream or downstream) such that the combination of a filter A and a filter BU would have been obvious, whether filter A is charged or neutral.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al and Ly et al, further in view of Hada et al (US PGPub 2006/0014098 A1).
Raman and Ogiwara teach as above but are silent to a filter specifically upstream of the tank with a pore size of about 20 nm or greater.  However, given the broadest reasonable interpretation, the filters (5) e.g. (5A) or (5B) upstream of the tank in Ogiwara’s taught loop, which may have pore sizes of about 20 nm, may satisfy the claim requirements (given that multiple filters are provided, one may satisfy the requirements for “filter B” while another satisfies the requirements for “filter C”).
Regardless, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Raman’s taught system to improve the stability of the product as suggested by Hada.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al and Ly et al, further in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Raman and Ogiwara teach as above.  Ogiwara teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.
However, Kagiyama teaches processes for semiconductor washing and organic solvent purification [Abs] and teaches that the organic solvent cleaning may preferably include distillation, and further that the output (7) or a pervaporation step or the output (14) of a distillation step may preferably be filtered via microporous membrane to prevent particle accumulation [Fig. 2, Col. 8 lines 29-51].  Distillation is considered necessary to ensure removal of particular organic contaminants [Col. 3 lines 55-67].  Similarly, Clark teaches treatment of semiconductors with ultra-high purity liquids [Abs] and liquid treatment systems associated therewith, and teaches it may be beneficial to perform e.g. distillation to generate gaseous materials which are able to be filtered to a finer degree [Col. 3 line 64-Col. 4 line 11] and teaches that distillation and filtration can therefore be use din combination [reference claim 5].
It would have been obvious to one of ordinary skill in the art to modify the system taught by Raman to include an upstream distillation step, because Ogiwara suggests the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al and Ly et al, and in view of Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Raman and Ogiwara and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that at least two distillation columns may be used and that they may be operated under different conditions; a first distillation tower is operated to remove low-boiling point organics, and the second tower is operated to remove high-boiling point organics [0056].
It would have been obvious to one of ordinary skill in the art to further modify the system of Raman and Ogiwara to include at least two distillation columns because, as in Kagiyama and Clark, such columns are useful even for liquid organic solvent purification and, as in Ji, the use of multiple columns allows for targeting removal of contaminants of different volatility levels.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raman (or Raman in view of Hoving et al and/or Lin) in view of Ogiwara et al and Ly et al, further in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Raman teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Raman to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777